Case 19-00026-elf      Doc 13      Filed 03/20/19 Entered 03/20/19 16:37:00                       Desc Main
                                    Document Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re SHAI TZABARI                                            :           Chapter 7
                                                              :
                                                              :           Bky. No. 18-15854 ELF
                      Debtor                                  :
                                                              :
                                                              :
WALNUT MEADOWS, LLC,                                          :
                                                              :
                                                              :
                      Plaintiff                               :
                                                              :
               v.                                             :
                                                              :
SHAI TZABARI,                                                 :
                      Defendant                               :           Adv. No. 19-026
                                                              :

                                    .........................................

                                  PRETRIAL ORDER # 2
                                    .........................................

       AND NOW, the parties having jointly submitted a Rule 26(f) Report and requested a

sixty (60) day extension to the pre-trial schedule, it is hereby ORDERED that:

1.   The discovery schedule will be revised as follows:

       a.      All discovery shall be completed on or before June 28, 2019.

       b.      All expert witnesses shall be identified and a copy of each expert’s report shall be
               provided to every other party, in accordance with Fed. R. Civ. P. 26(a)(2) on or
               before June 14, 2019.

       c.      All discovery disclosures pursuant to Fed. R. Civ. P. 26(a)(3) shall be served on
               opposing parties and filed with the bankruptcy court on or before July 19, 2019.

       d.      Any objections to Rule 26(a)(3) disclosures shall be served on opposing counsel
               and filed with the bankruptcy court on or before July 26, 2019.



                                                      -1-
Case 19-00026-elf        Doc 13      Filed 03/20/19 Entered 03/20/19 16:37:00               Desc Main
                                      Document Page 2 of 2


        e.      All motions to amend the pleadings, or for summary judgment, shall be filed on
                or before August 9, 2019.1 If such a motion or motions is/are filed, the parties
                are not relieved of their obligation to comply with the terms of the balance of this
                Pretrial Order. If such a motion or motions is/are filed, the parties are not
                relieved of their obligation to comply with the terms of the balance of this Pretrial
                Order.

        f.      A Joint Pretrial Statement shall be filed in accordance with Local Bankruptcy
                Rule 7016-1 on or before August 16, 2019.

2.   A mandatory final pretrial/settlement conference shall be held on August          21, 2019 at

     10:00 p.m., in Bankruptcy Courtroom No. 1, Robert N.C. Nix Federal Building &

     Courthouse, 900 Market Street, Second Floor, Philadelphia, Pennsylvania.

3.   All trial exhibits shall be pre-marked and exchanged at least three (3) business days prior to

     the date of trial. In addition, a full set of exhibits shall be prepared and provided to the court

     at the commencement of the trial.




Date: March 20, 2019
                                                ERIC L. FRANK
                                                U.S. BANKRUPTCY JUDGE




        1
                 A motion for summary judgment shall include a separate statement of those material
facts that the movant contends are not in dispute with supporting citations to the record. Failure to
comply with this requirement shall be grounds for summary denial of the motion.

                                                   -2-
